KCSA PUBLIC RELATIONS WORLDWIDE News Public & Investor Relations, Corporate & Marketing Communications FOR: MEDIX RESOURCES, INC. CONTACT: John R. Prufeta, President and CEO (212) 697-2509 (212) 681-9817 (fax) jprufeta@cymedix.com KCSA Sarah Shepard / Elena Bonaiuto CONTACTS: (212) 896-1236 / (212) 896-1233 (212) 697-0910 (fax) sshepard@kcsa.com / ebonaiuto@kcsa.com www.kcsa.com FOR IMMEDIATE RELEASE MEDIX RESOURCES TO PRESENT AT UBS WARBURG's GLOBAL HEALTHCARE SERVICES CONFERENCE NEW YORK, January 18, 2001 - Medix Resources, Inc. (AMEX: MXR) today announced that it will be presenting at UBS Warburg's Global Healthcare Services Conference. The conference, to be held at The Plaza Hotel in New York City, will run from Monday, February 5, through Thursday, February 8, 2001. John R. Prufeta, President and Chief Executive Officer of Medix Resources, will be presenting on Thursday, February 8, 2001 at 2:00 p.m. "UBS Warburg's leading healthcare investor conference is an ideal forum for Medix Resources to present its value proposition to institutional investors throughout the United States, as well as to potential strategic partners." commented Mr. Prufeta. Medix Resources, Inc. through its wholly owned subsidiary Cymedix Lynx Corporation is the developer and provider of the Cymedix.com(R)suite of fully-secure, patented Internet based software products, that will allow instantaneous communication of high value added healthcare information among doctor offices, hospitals, health management organizations and insurance companies. Additional information about Medix Resources and its products and services can be found by visiting its Web sites, www.medixresources.com and www.cymedix.com , or by calling (800) 326-8773. # # # Information in this press release contains forward-looking statements that involve risks and uncertainties that might adversely affect the Company's operating results in the future to a material degree. Such risks and uncertainties include, without limitation, the ability of the Company to raise capital to finance the development of its software products, the effectiveness and the marketability of those products, the ability of the Company to protect its proprietary information, and the establishment of an efficient corporate operating structure as the Company grows. These and other risks and uncertainties are presented in detail in the Company's Form 10-KSB for 1999,and its Form 10-QSB for the third quarter of 2000, which were filed with the Securities and Exchange Commission on March 30, 2000, and November 14, 2000, respectively. This information is available from the SEC or the Company. This press release and prior releases are available on the KCSA Public Relations Worldwide Web site at www.kcsa.com
